Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.   Claims 1-4, 6-11, 13-17, and 19-20 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Argument
Applicant’s arguments with respect to newly added limitations have been fully considered but are moot in view of Hassanzadeh

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruml (2008/0300706) in view of Hassanzadeh (2016/0117602) in view of Kambhampati (Kambhampati, S. (1997). Refinement Planning as a Unifying Framework for Plan Synthesis. AI Magazine, 18(2), 67, https://rakaposhi.eas.asu.edu/kambhampati-aimag.pdf), in view of Schibler (WO 2019/237094).

Regarding Claim 1, Ruml discloses:  A method, by a processor,(Figure 1, 0028 – planner coupled to a machine planning jobs for machine; 0057-0058-planner as a ”processor”) for providing top-K quality plans in a computing environment, comprising: 
receiving user input of a number of plans, (0043 - the plans meeting the criteria and constraints of any job;
in a first stage, obtaining a set of top-K quality plans of the number of plans using a quality bound for a planning problem; wherein the top-K quality plans are those of the number of plans of which have a highest quality for solving the planning problem (0043- the plans that meet a particular job’s criteria and constraints (ex. time constraint, order constraint) as the “highest quality for solving the planning problem); time constraint (ex. executed in 10 seconds or fewer)) is interpreted as the quality bound (0041-0042); See 0041 for more constraints)
in a second stage, reformulating the planning problem in one or more subsequent iterations (0041-0042- constraint relaxer 108 relaxing or removing one or more constraints)  wherein, during each of the one or more subsequent iterations in the second stage, reformulating action operators to achieve a goal condition of the planning problem (0042- relaxing or removing constraints, helping increase the number of job plans that may be solutions (goal condition)) while prohibiting reordering of any different action steps in the one or more of the set of top-K quality plans during any of the one or more subsequent iterations (0042 – maintaining the order constraint (ex. A, B, and C must be in consecutive order)) until identifying one or more of the set of top-K plans having a quality less than the quality bound, (0043-  same plan(s) within the quality bound in the first stage would still be solutions)
Ruhl does not explicitly state: the received input is “user input of a number K parameter constraining a number of required plans to generate for a planning problem,” nor the obtained top-K quality plans are “of the number specified as the K parameter” Hassanzadeh discloses this limitation  
(Abstract - A planning problem and an integer value k indicating a number of top plans to be identified are received. A set of top-k plans are generated with at most size k, where the set of top-k plans is with respect to a given measure of plan quality.
0060 - The plan identification and clustering mechanism also receives an integer k from the user that identifies how many top plans are to be identified (step 508). The plan identification and clustering mechanism then generates the set of top-k plans utilizing one of a plurality of different plan identification algorithms (step 510).)
0062-…. The integer k may be a fixed integer or may be a function indicating a percentage of an optimal plan the other identified plans must be within. 
0022(bottom) - Consequently, high-quality plans are those with the lowest cost and a top subset (k) of those plans, i.e. top-k plans, are the best k plans with the lowest cost.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ruhl’s constraints to include Hassanzadeh’s user input of a “K” parameter, helping further customize the set of plans, helping “identify a top subset (k) of plans, i.e. top-k plans, are the best k plans with the lowest cost.” (0022(bottom))
Ruhl does not explicitly state: reformulating the planning problem in one or more subsequent iterations:”while forbidding use of one or more of the set of top-K quality plans”   
Kambhampati discloses this limitation 
Constraints to eliminate some candidates from consideration while keeping others
Page 15 – “Complete and progressive refinements narrow the candidate set without losing solutions”
Figure 12 illustrates the process of refinement of a planset P using a complete and progressive refinement strategy, from a candidate-set perspective. The planset P is refined into the planset P’, where P’ is a proper subset of P (thus some candidates have been eliminated from consideration). However, both P and P’ have the same intersection with the set of all solutions.

    PNG
    media_image1.png
    558
    1274
    media_image1.png
    Greyscale

Page 10, Figure 7 -…. A refinement operation narrows the candidate set of a planset by adding constraints to its component plans
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ruhl’s iterations to include Kambhampati’s forbidding use of one or more of the set of top-K quality plans, using constraints to ”help narrow the candidate set without losing solutions” (Page 15).  
Ruhl does not explicitly state:  machine learning logic is executed to perform the first and second stage steps, nor wherein heuristics associated with the identifying are used as feedback in a reinforcement learning operation executed by the machine learning logic”
Schibler, directed to “Real-Time Optimization…Using Machine Learning,” discloses this limitation 
(49(25-27)-The optimization controller implements the following heuristics or algorithms which may be used to select a next runtime configuration, and which may also make use of any feedback…Reinforced Learning
51(8-14)- Continuous Optimization Illustrative Example
The following example is intended to provide a high level example of how the heuristics/algorithms of the optimization controller may be used in different combinations or configurations, in different batches, to perform continuous optimization. This example uses three batches which together form a cyclic graph:
• Exploring: the exploring batch performs relatively more aggressive exploration and less exploitation: o optimization controller configuration for heuristics/algorithms :
■ reinforced learning: epsilon=0.6, epsilon_decay=0.002, gamma=0.6, max_epoch=100
(61(41)-62(2)-An optimization descriptor specifies how the application is to be optimized during the optimization ran, e.g., as a sequence of batches where each batch may use different heuristics or algorithms, if any, may use reinforced learning or not, and may specify configuration options for any of these.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Shibler’s machine learning logic and heuristics to the steps in Ruhl’s first and second stages, helping perform continuous optimization in different batches (51(8-14)), ”helping best meet performance or service level objectives for a given application which is running in a live, runtime production environment, while generally minimizing cost (or minimizing the provisioning of unutilized/underutilized (1(35-40))

Regarding Claim 2, Ruhl in view of Hassanzadeh in view of Kambhampati’s in view of Schibler discloses:  The method of claim 1, further including receiving the planning problem and the quality bound for obtaining the set of top-K quality plans. (0043- retrieving the plans that meet a given job’s (planning problem) criteria and constraints (quality bound) from plan database 110)
  [0042] …. As an example, a temporal constraint may dictate that a preferred job plan has an execution time not greater than 10 seconds (quality bound), and an ordering constraint may dictate that events a, b, and c are performed in consecutive order....)

Regarding Claim 3, Ruhl in view of Hassanzadeh in view of Kambhampati’s in view of Schibler  The method of claim 1, further including defining the quality bound as an absolute number. (0042- As an example, a temporal constraint may dictate that a preferred job plan has an execution time not greater than 10 seconds)

Regarding Claim 4, Ruhl in view of Hassanzadeh in view of Kambhampati’s in view of Schibler   The method of claim 1, further including defining the quality bound as function of a optimal top quality plan. 
(0044- …….The satisfactory plan can then be used as an upper bound for subsequent planning searches for better plans in the allowed planning time.  Thus, system 100 provides a flexible framework that can be used with branch-and-bound, best-first, or any "anytime" search algorithm employed by the planner 102)

 Regarding Claim 6, Ruhl in view of Hassanzadeh in view of Kambhampati’s in view of Schibler The method of claim 1.  Ruhl does not explicitly state; 
However, Kambhampati discloses:  further including forbidding the one or more of the set of top-K quality plans”   
Page 15 – “Complete and progressive refinements narrow the candidate set without losing solutions”
Figure 12 illustrates the process of refinement of a planset P using a complete and progressive refinement strategy, from a candidate-set perspective. The planset P is refined into the planset P’, where P’ is a proper subset of P (thus some candidates have been eliminated from consideration). However, both P and P’ have the same intersection with the set of all solutions.
 
    PNG
    media_image1.png
    558
    1274
    media_image1.png
    Greyscale

Page 10, Figure 7 -…. A refinement operation narrows the candidate set of a planset by adding constraints to its component plans)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ruhl’s iterations in view of Kambhampati in view of Schibler to include Kambhampati’s forbidding use of one or more of the set of top-K quality plans, adding a constraint and ”helping narrow the candidate set without losing solutions” (Page 15). 
Ruhl further discloses: forbidding one of more equivalent plans to the one or more of the set top-K quality plans in relation to the planning problem (0042 – maintaining the order constraint (ex. A, B, and C must be in consecutive order))

Regarding Claim 7, Ruhl in view of Hassanzadeh in view of Kambhampati’s in view of Schibler The method of claim 1, further including: identifying at least one top quality plan from the set of top-K quality plans during a reformulation of the planning problem; (0043-  the plan(s) meeting the job’s criteria and constraints would still be solutions; Examiner notes based on Kambhampati Figure 12 (See Claim 1 Above) some plans were not eliminated from consideration)
and forbidding all remaining identified ones of the set of top-K quality plans (based on Kambhampati Figure 12 (See Claim 1 Above), some plans were eliminated from consideration)
and associated reordered equivalent quality plans of the set of top-K quality plans upon identifying the at least one top quality plan. (0042 – because the order constraint was maintained, (ex. A, B, and C must be in consecutive order), associated reordered equivalent plans would be forbidden)
 
Claims 8-11, and 13-14 stand rejected based on the same citations and rationale as applied to Claims 1-4, and 6-7, respectively.

Claims 15, 16, 19, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 2, 6, and 7, respectively.

Claims 17 stand rejected based on the same citations and rationale as applied to Claims 3-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623